DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 9 and 15, the phrase “wherein the maximum heart rate of the target person is estimated based on a second heart rate corresponding to an inflection point in a change of the predetermined feature amount with respect to the first heart rate” is unclear and confusing.  First, it is unclear what is determines or defines the second heart rate.  Secondly, the language recites the second heart rate corresponds to an inflection point in a change of the predetermined feature amount with respect to the first heart rate; however, there is no comparison or analysis of the relationship between the predetermined feature amount and first heart rate.  Furthermore, it is unclear what is a “change of the predetermined feature amount” and what would be considered an inflection point.  In order to be an inflection point involved in the calculations, a graph, trend, or plot must be acquired and analyzed.  Further clarification is required.
Claims 10-14 and 16-20 are rejected under the same rationale as being dependent upon claims 9 or 15 and their limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Starobin et al. (US 2002/0151811; hereinafter “Starobin”).
Regarding claim 9, Starobin discloses a maximum heart rate estimation method comprising: acquiring a first heart rate of a target person who does exercise (e.g. ¶¶ 265 – element 103); acquiring an electrocardiographic waveform of the target person (e.g. ¶¶ 91); acquiring a predetermined feature amount from the electrocardiographic waveform (e.g. ¶¶ 91-94); and estimating a maximum heart rate of the target person based on a relationship between the predetermined feature amount and the first heart rate, wherein the maximum heart rate of the target person is estimated based on a second heart rate corresponding to an inflection point in a change of the predetermined feature amount with respect to the first heart rate (e.g. ¶¶ 94 – where the inflection points determine the position for measuring heart rate, including the maximum heart rate).
Regarding claim 15, Starobin discloses a maximum heart rate estimation device comprising: one or more processors and a non-transitory computer-readable storage medium storing a program to be executed by the one or more processors (e.g. ¶¶ 80), the program including instructions for: acquiring a first heart rate of a target person who does exercise (e.g. ¶¶ 265 – element 103); acquiring an electrocardiographic waveform of the target person (e.g. ¶¶ 91); acquiring a predetermined feature amount from the electrocardiographic waveform (e.g. ¶¶ 91-94); and estimating a maximum heart rate of the target person based on a relationship between the first heart rate and the predetermined feature amount, wherein the maximum heart rate of the target person is estimated based on a second heart rate corresponding to an inflection point in a change of the predetermined feature amount with respect to the first heart rate (e.g. ¶¶ 94 – where the inflection points determine the position for measuring heart rate, including the maximum heart rate).
Regarding claims 10 and 16, Starobin discloses the first heart rate and the electrocardiographic waveform are acquired for a period from when the target person starts the exercise until an exercise intensity exceeds 40%, and wherein the exercise intensity increases from when the target person starts the exercise (e.g. ¶¶ 154 – where max heart rate is 146 and would indicate an exercise intensity exceeding 40% as resting heart rate is around 80).
Regarding claims 11 and 17, Starobin discloses the predetermined feature amount is a QT interval included in the electrocardiographic waveform (e.g. ¶¶ 94).
Regarding claims 12 and 18, Starobin discloses the predetermined feature amount is a height of a T wave included in the electrocardiographic waveform (e.g. ¶¶ 94).
Regarding claims 13 and 19, Starobin discloses the predetermined feature amount is an index concerning autonomic nerves included in the electrocardiographic waveform (e.g. ¶¶ 41 – “first and second interval data sets may be collected while minimizing the influence of rapid transients due to autonomic nervous system).
Regarding claims 14 and 20, Starobin discloses estimating the maximum heart rate comprises estimating the maximum heart rate according to: the maximum heart rate = a resting heart rate + 100 x (the second heart rate - the resting heart rate)/ an exercise intensity at the inflection point, wherein the resting heart rate is a heart rate measured in advance at a time of rest, and the exercise intensity at the inflection point is a preset value) (e.g. ¶¶ 85-88).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792